Case 2:17-cv-02651-GMN-EJY Document 55-4 Filed 10/10/19 Page 1 of 6




                INTENTIONALLY LEFT BLANK
                    EXHIBIT PAGE ONLY




                      EXHIBIT 4
         Case 2:17-cv-02651-GMN-EJY Document 55-4 Filed 10/10/19 Page 2 of 6




July 19, 2019

Via Electronic Mail
rdg@randazza.com
ecf@randazza.com

Ronald D. Green, Esq.
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117

       Re:      Switch, Ltd. v. Stephen Fairfax, et al.
                USDC Case No. 2:17-cv-02651-GMN-VCF

Dear Mr. Green:

        This letter is written in response to (1) Defendant MTechnology’s Responses and Objections to
Plaintiff’s First Set of Requests for Production of Documents; and (2) Defendant Stephen Fairfax’s
Responses and Objections to Plaintiff’s First Set of Requests for Production of Documents. We are hereby
requesting your availability to meet and confer as required under Fed. R. Civ. P. 37(a)(1) and LR IA 1-3(f).
Upon review, we find that Defendants’ responses are in many ways insufficient, as described below. We
further believe the lack of response or production of the requested items is an attempt to delay this
matter further. As such, please advise when you are available to meet and confer. If we do not reach
agreement on these issues, we will have no other alternative than to seek relief from the Court.

I.     Applicable Law

       The Federal law does not allow an answering party to avoid responding to a request on the basis
that the question is overbroad, unduly burdensome, or not proportional to the needs of the case.

       [S]tating that the requests are ‘overly broad and unduly burdensome’ is meaningless
       boilerplate. Why is it burdensome? How is it overly broad? This language tells the Court
       nothing. See, Fischer v. Forrest, 2017 WL 773694. This requires ’the party resisting
       discovery [must] show how the requested discovery was overly broad, unduly
       burdensome, or oppressive by submitting affidavits or offering evidence revealing the
       nature of the burden.’ See, Heller v. City of Dallas, 303 F.R.D. 466 (N.D. Tex. 2014). Failing
       to do so, as a general matter, makes such an unsupported objection nothing more than
       unsustainable boilerplate. See, McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894
       F.2d 1482 (5th Cir. 1990).
         Case 2:17-cv-02651-GMN-EJY Document 55-4 Filed 10/10/19 Page 3 of 6




       Additionally, the overbroad and unduly burdensome objections violate the specificity
requirement under Fed. R. Civ. P. 34(b)(2), which states:

       For each item or category, the response must either state that inspection and related
       activities will be permitted as requested or state with specificity the grounds for
       objecting to the request, including the reasons. The responding party may state that it
       will produce copies of documents or of electronically stored information instead of
       permitting inspection. The production must then be completed no later than the time for
       inspection specified in the request or another reasonable time specified in the response.

Id. Emphasis added.

        The word “specificity” in the Rule precludes the use of general objections. On the contrary,
“[o]bjections to interrogatories and requests for production of documents must be stated with
specificity…. General blanket objections do not meet these specificity requirements and will be
disregarded by this court.” See, Sagness v. Duplechin, 2017 WL 1183988, at *2.

       Fed. R. Civ. P. 26(b)(1) states:

       Unless otherwise limited by court order, the scope of discovery is as follows: Parties may
       obtain discovery regarding any nonprivileged matter that is relevant to any party's
       claim or defense and proportional to the needs of the case, considering the importance
       of the issues at stake in the action, the amount in controversy, the parties’ relative
       access to relevant information, the parties’ resources, the importance of the discovery in
       resolving the issues, and whether the burden or expense of the proposed discovery
       outweighs its likely benefit. Information within this scope of discovery need not be
       admissible in evidence to be discoverable.

Id. Emphasis added.

        Simply stating that a request is “not proportional to the needs of the case,” without further
specificity is insufficient and a boilerplate objection. See, Gibson v. SDCC, No. 2:13-cv-01379-RFB-PAL,
2016 U.S. Dist. LEXIS 25810 (D. Nev. Mar. 2, 2016). “Boilerplate and generalized objections are
inadequate and tantamount to no objection at all.” Partner Weekly, LLC v. Viable Mktg. Corp., No. 2:09-
cv-2120-PMP-VCF, 2014 U.S. Dist. LEXIS 54401 (D. Nev. Apr. 17, 2014) (citing Walker v. Lakewood Condo.
Owners Ass’n, 186 F.R.D. 584, 587 (C.D. Cal.1999)).

Id. Emphasis added.
         Case 2:17-cv-02651-GMN-EJY Document 55-4 Filed 10/10/19 Page 4 of 6




II.    Under the above authority, Defendants’ Responses and Objections to Plaintiff’s First Sets of
       Requests for Production of Documents were insufficient and all objections were waived.

        Given your boilerplate objections, non-responsiveness, complete lack of production, and the
nearly year duration we have afforded your client to respond, your ultimate responses waived all
objections to all requests. In addition to this general waiver, we highlight the following specific
deficiencies.

        Stephen Fairfax’s Response to No. 11 and MTechnology’s Responses to Request Nos. 1, 2, 4, 5, 6,
7, 8, 10, 14, 15, 18, 20, 23, 24, 31, 32, 33, 34, 35, 37, 38, 39, 40, and 42, are all insufficient as the same
boilerplate objections are asserted in each one:

       Objection. This request is overbroad, unduly burdensome, and is not proportional to the
       needs of the case.
       ...
       Read literally, the request seeks all documents about either entity created in the past 8
       years by anyone anywhere in the world, including third-party social media posts on
       subjects completely unrelated to this litigation. The request seeks an extremely large
       number of documents and searching for, reviewing, and producing all responsive
       documents would take an absurd number of man hours. This request seeks proprietary,
       confidential, and trade secret information that will not be produced until an adequate
       protective order is on file in this matter. This request seeks information MTech cannot
       disclose due to contractual obligations with third parties.

         (Emphasis added). This blanket response is insufficient under Fischer and Heller, because you have
not shown, as required, how the request is overly broad and why it is burdensome. The response is further
insufficient under Fed. R. Civ. P. 26(b)(1), because it uses proportionality “to the needs of the case” as the
standard. As you know, Plaintiff alleges in its Complaint that Defendants participated in unlawful activities
and deceptive trade acts for the benefit of Aligned Data Centers, and other direct competitors mentioned
in the Requests, by sharing confidential information regarding its data center facility operations. As such,
the information being sought is, in fact, relevant to Plaintiff’s claims and proportional to the needs of the
case. It is also “proportional” in scope, given the clear language in the Complaint.

       Furthermore, in Responses to Request Nos. 1, 5, 6, 24, 25, 33, 34, 35, 36, 39, 40, 41, 42, 43, 44,
and 45, Stephen Fairfax goes on to state, “This request is an abuse of the discovery process and shows an
attempt by Switch to use this litigation to obtain confidential information regarding direct competitors.”
MTechnology mirrors this statement in its Response Nos. 1, 4, 23, 24, 31, 32, 33, 37, 38, 39, 40, 41, and
42
         Case 2:17-cv-02651-GMN-EJY Document 55-4 Filed 10/10/19 Page 5 of 6




This is not a proper objection. Additionally, you have failed to provide any response. Your client has clearly
stated and continues to state, in public marketing materials, that he was personally, directly, and
intimately involved in the “blank page” development of the Aligned Data Center. Switch is entitled to all
information that Fairfax and MTechnology possesses, regarding these requests, at a minimum to quantify
to the benefit a third party like Aligned, received from Mr. Fairfax’s misappropriation of Switch’s
intellectual property. Again, given your boilerplate objections, non-responsiveness, complete lack of
production, and the nearly year duration we have afforded your client to respond, you have waived all
objections to all requests. In addition to this general waiver, we highlight the following specific
deficiencies.

       Requests No. 1, 4, 5, 6, 8, 10, 14, 15, 18, 20, 23, 24, 31, 32, 33, 35, and 42, state that “[t]he request
seeks an extremely large number of documents and searching for, reviewing, and producing all
responsive documents would take an absurd number of man hours.”

       Again, this is not a proper objection. The cost of discovery is not a legitimate objection to
conducting the search and producing responses. Additionally, Switch flew out to Boston and sat down
with your client, to discuss ways to expedite the discovery process, and Switch even offered to pay for
the costs. Switch even offered to pay a third-party provider to conduct the discovery. You and Fairfax
abused these good faith efforts to facilitate rapid, lower cost discovery. You and your client intentionally
blocked the third party’s access to the data and evidence, and then your client insisted to the third party
e-discovery provider, that Switch was paying for, that the data was no longer accessible. Any concern
with cost or burden has been exponentially hemorrhaged and compounded by your and Fairfax’s delay.

        The parties in this matter are currently in the process of finalizing the terms of a protective order
and Switch is preparing an ESI Order. As such, Plaintiff requests that Defendants supplement their
responses pursuant to Fed. R. Civ. P. 26(e), upon finalization of each order. Defendants’ failure to provide
a single document is most telling.

       Until then, we insist you immediately supplement your responses and provide all responsive
documents. You have waived your objections and delayed this process, obfuscated evidence, for far
too long as is.

       Therefore, we seek to promptly meet and confer within the next five (5) to seven (7) days to
discuss each of these requests, and the rest of your responses, in detail, to avoid court intervention.
Please provide dates on which you can meet and confer within this time frame. It is our hope that we
can resolve the above issues promptly and amicably. Your client has taken far too long to respond to
Switch’s requests, and we view the delay as evidence of their destruction or deletion of the responsive
data.
        Case 2:17-cv-02651-GMN-EJY Document 55-4 Filed 10/10/19 Page 6 of 6




If we do not receive a response and supplements by August 5th, we will seek a motion to compel. Any
delay or refusal to meet and confer with us will be used as evidence in the Motion.

Awaiting your response,



Samuel Castor
Deputy General Counsel
EVP of Policy
